Citation Nr: 1508792	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1971 to April 1972, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which was itself a reconsideration of a February 2010 rating decision.  Both decisions determined that reopening of a previously denied claim of service connection for PTSD was warranted, but confirmed and continued the denial on the merits.

The Veteran testified at an August 2012 personal hearing before the undersigned, held at the RO.  A transcript is associated with the claims file.  In a November 2013 decision, the Board affirmed the reopening of the previously denied claim, and remanded the underlying claim of service connection to the Agency of Original Jurisdiction (AOJ) for further development.  The case is now returned to the Board for adjudication.

The Board notes that the most recent supplemental statement of the case (SSOC) was issued in August 2014, and since that time ample evidence has been associated with the claims file.  The Veteran waived initial AOJ consideration of such in January 2015 correspondence.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  



FINDINGS OF FACT

1.  The Veteran has several verified noncombat stressors consistent with his service as a Military Policeman (MP).

2.  Currently diagnosed PTSD is etiologically related to such in-service stressors.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  38 C.F.R. § 3.304(f)(3).  Similarly, if a stressor allegation relates to a Veteran's combat experiences, his lay statements alone are sufficient to establish the occurrence, so long as the experience is consistent with the facts and circumstances of service and the allegation is not contradicted by clear and convincing evidence.  38 C.F.R. § 3.304(f)(2).

The Veteran has alleged a wide variety of stressor events stemming from his time in Vietnam.  These range from involvement in combat during convoy or patrol duty, to coming under fire from rockets and mortars, to witnessing military and civilian dead, to stressors in the performance of police duties.  One of the primary stressors he reports involved an arrest of a disturbed US serviceman, who was firing his rifle from his shelter.  The Veteran and another MP charged him when he went to reload and physically subdued him.  The Veteran has stated several times that he feared having used too much force in the arrest, and wondered what became of the man.

This allegation does not involve combat or any fear of enemy action, and so the evidentiary presumptions at 38 C.F.R. § 3.304 are not applicable.  Credible supporting evidence is required.  The Board finds that the lay statement of Mr. JJB, received in April 2008, serves to corroborate the allegation.  Mr. JJB refers to several operations where arrests of US personnel were required, including the apprehension of one man "with probable mental problems who shot and wounded two other soldiers."  This stressor is considered verified.

Similarly, reports of being present at locations which came under rocket or mortar fire are considered verified.  The Board does not find that the Veteran engaged in combat; he has no awards indicating such.  However, he and several comrades JJB and MB) all report the occurrence of standoff attacks at the locations they were present such as at the Perfume River or Phu Bai.  They were not specifically targeted, or tasked with returning fire, and so it was not combat with the enemy.  It is, however, a stressor supported by credible evidence.  The allegations are consistent with the facts and circumstances of service.

VA and private doctors have repeatedly diagnosed the Veteran with PTSD.  However, most have referenced general "Vietnam experiences," without discussion of any specific stressors, in making the diagnosis.  Others have cited unspecified combat experiences; while it is possible these involve the Veteran's reports, supported by other lay statements, of being in places receiving incoming rocket and mortar fire, the lack of specificity undercuts the probative value of the opinions.  The Veteran has been found to not have engaged in combat.  

In a May 2007 statement, however, Dr. BF, one of the Veteran's treating VA psychiatrists, noted that the arrest of the American soldier was the Veteran's "main stressor."  He also cited exposure to mortar attacks as stressful incidents.  Dr. BF then concluded that the Veteran's diagnosis of PTSD was "related to stressors experienced during his military service."

Further, in reporting the diagnosis, the doctor stressed the Veteran's long history of psychiatric complaints and treatment, and his past diagnoses of anxiety, PTSD, and substance abuse.  He then explained his own diagnosis of PTSD with reference to the Veteran's current complaints.  The Board finds the opinion of Dr. BF to be highly probative, as it offers a rationale for the diagnosis based on the history and on verified stressors.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a "PTSD diagnosis by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor").  The multitude of other positive opinions diagnosing PTSD and relating it to service are given less weight, as they fail to identify specific stressors, cite unverified stressors, or do not discuss how the diagnosis is related to a corroborated stressor; this includes both private and VA treating doctors.

There are two additional VA opinions of record.  A VA examination dated in April 2014 was obtained in response to the Board's November 2013 remand.  This examination is, unfortunately, not adequate for adjudication purposes.  The examiner opined no clinical diagnosis of PTSD was warranted.  However, he applied the criteria of the DSM-V, which is effective only for claims pending before the AOJ on or after August 4, 2014, as per the interim final rule updating regulatory references to the DSM.  Further, he did not discuss the possibility of a psychiatric disability based on a stressor other than combat or a fear of hostile enemy action.  As only such "other" stressors can be considered verified, this is a substantial error.  The most recent examination cannot therefore be given any probative weight.

With regard to the January 2010 examination, the examiner similarly rejected all alleged stressor events, finding that an MP would not have afforded him combat exposure.  The examiner did not discuss non-combat stressors, and the regulation was not in effect yet regarding fear of hostile enemy or terrorist action.  As the examiner's negative opinion failed to consider a complete and accurate factual background, it is not probative.  

The Board is aware that multiple VA examinations were also conducted prior to an earlier January 2006 Board decision in which service connection for PTSD was denied, based in large part on the absence of a verified stressor.  Those opinions are not discussed here, as they generally involved different stressor allegations, mainly involving combat, which have been found to have not occurred.  For those which are considered in both the old and new claims, the Veteran has added details to his allegations, or has submitted independent supporting evidence.  This new evidence vitiates the rationales underlying the older, negative opinions, and robs them of probative value.

To the extent that variation in stressor allegations may impact findings regarding the Veteran's credibility, the Board notes that the Veteran has not contradicted himself directly and variants in details may be artifacts of human memory failings.  Further, the Board finds it important that there is documentation of the Veteran seeking some form of mental health care since 1983, and he has competently and credibly reported psychiatric symptoms since the early 1970s.

In sum, the evidence of record establishes the occurrence of stressors such as dangerous apprehension of a criminal and potential indirect exposure to danger from rocket or mortar attacks.  A VA psychiatrist has opined that a diagnosis of PTSD is warranted based at least in part on such.  There is no probative, competent, and credible evidence contradicting this opinion.  The preponderance of the evidence favors the claim, and service connection for PTSD is warranted.  It is noted that the psychiatric symptoms, which have been variously diagnosed during the pendency of this claim, to include as major depressive disorder, panic disorder/panic attacks and anxiety disorder are contemplated in the grant of service connection for PTSD.   



ORDER

Service connection for PTSD is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


